FILED
                             NOT FOR PUBLICATION                             APR 19 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE ARTURO MANZANO,                             No. 07-72796

               Petitioner,                       Agency No. A097-365-551

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Jose Arturo Manzano, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir. 2003), and we deny the

petition for review.

      The agency correctly concluded that Manzano was statutorily ineligible for

cancellation of removal because of his conviction for discharge of a firearm in a

grossly negligent manner in violation of Cal. Penal Code § 246.3. See 8 U.S.C.

§ 1229b(b)(1)(C); Valerio-Ochoa v. INS, 241 F.3d 1092, 1095-96 (9th Cir. 2001).

      In light of our disposition, we do not reach Manzano’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                          2                                   07-72796